Title: From Thomas Jefferson to Robert Walton, 2 April 1781
From: Jefferson, Thomas
To: Walton, Robert



Sir
In Council April 2d 1781

The General Assembly having directed that no Money should be paid for Horses ’till their Meeting in the ensuing Month puts it out of the power of the Executive to honour General Greene’s Draughts for those purposes on Demand. I am very sorry that this Measure  should be likely to involve the Honble. the Delegates of Georgia in Inconveniencies, which it is out of our power to prevent. I am

T. J.

